Name: Commission Implementing Regulation (EU) NoÃ 726/2012 of 6Ã August 2012 concerning the classification of certain goods in the Combined Nomenclature
 Type: Implementing Regulation
 Subject Matter: electronics and electrical engineering;  tariff policy;  building and public works
 Date Published: nan

 10.8.2012 EN Official Journal of the European Union L 213/3 COMMISSION IMPLEMENTING REGULATION (EU) No 726/2012 of 6 August 2012 concerning the classification of certain goods in the Combined Nomenclature THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(a) thereof, Whereas: (1) In order to ensure uniform application of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation. (2) Regulation (EEC) No 2658/87 has laid down the general rules for the interpretation of the Combined Nomenclature. Those rules apply also to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific provisions of the Union, with a view to the application of tariff and other measures relating to trade in goods. (3) Pursuant to those general rules, the goods described in column (1) of the table set out in the Annex should be classified under the CN code indicated in column (2), by virtue of the reasons set out in column (3) of that table. (4) It is appropriate to provide that binding tariff information which has been issued by the customs authorities of Member States in respect of the classification of goods in the Combined Nomenclature but which is not in accordance with this Regulation can, for a period of three months, continue to be invoked by the holder, under Article 12(6) of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (2). (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column (1) of the table set out in the Annex shall be classified within the Combined Nomenclature under the CN code indicated in column (2) of that table. Article 2 Binding tariff information issued by the customs authorities of Member States, which is not in accordance with this Regulation, can continue to be invoked for a period of three months under Article 12(6) of Regulation (EEC) No 2913/92. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 August 2012. For the Commission, On behalf of the President, Antonio TAJANI Vice-President (1) OJ L 256, 7.9.1987, p. 1. (2) OJ L 302, 19.10.1992, p. 1. ANNEX Description of the goods Classification (CN code) Reasons (1) (2) (3) An electronic apparatus (so-called remote elevator monitoring unit) in a housing with dimensions of approximately 28 Ã  22 Ã  9 cm for incorporation into a lift shaft. The apparatus, which receives information from various external sensors, is used for monitoring the functioning of the lift operations and detecting any malfunctions, for example, in starting and stopping, door opening and closing, levelling, in the traction motor, brake, cabin lighting. The information received is checked and processed by the apparatus and transmitted via a modem to a maintenance centre. After presentation and incorporation of a modem, the apparatus can provide two-way voice communication between the lift cabin and the maintenance centre through a microphone and a loudspeaker installed in the cabin. 9031 90 85 Classification is determined by General Rules 1 and 6 for the interpretation of the Combined Nomenclature, Note 2(b) to Chapter 90 and by the wording of CN codes 9031, 9031 90 and 9031 90 85. As the apparatus does not incorporate a modem or other communication device, classification as an apparatus for communication in a wired network under heading 8517 is excluded. As the apparatus does not provide any sound or visual signals, classification as an electric sound or visual signalling apparatus under heading 8531 is excluded. The apparatus monitors and checks the functioning of the lift and processes the data received. The sensors, where the signals to be processed are generated, are not incorporated in the apparatus. The apparatus does not itself display those signals. For these reasons, the apparatus is considered a part of a checking instrument. Consequently, classification as an incomplete machine of heading 9031 is excluded. The apparatus is therefore to be classified under CN code 9031 90 85 as a part of checking instruments, appliances and machines, not specified or included elsewhere in Chapter 90.